Title: From Hannah Phillips Cushing to Abigail Smith Adams, 17 March 1808
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Madam
Washington March the 17th. 1808.

We were blessed with fine weather & roads from Providence to Phila., where we staid a fortnight; & from thence here as good as usual in Jany. My Husbands health daily increasing, & my own entirely restored from the anxious & destressing winter, & summer, I had just passed through, also having heard as late as the 26th. Novr of the welfare of our dear Relatives at New Orleans, my spirits were revived, & I was pleasing myself with the hope of having an agreeable winter, when lo we had been in this our pleasant Chamber but five days when the sudden death of my beloved & only Brother, came as a faithful monitor, to warn us of the frailty of all human enjoyments. But blessed be Heaven since the first day & night my mind has been wonderfully composed & resigned, being fully persuaded that his days were then numbered & finished, that, that was the way ordered by the great Ruler of the Universe for him to depart out of this World, into I hope & trust a Heavenly region. I have mentioned him but seldom to you my bosom Friend, but he was very near my heart, & if I could have ransomed him from death a few years longer, by living on bread & water the remainder of my days, I would have most cheerfully have done it. His heart was truly benevolent, for the milk of human kindness flowed around it. He took no delight in speaking ill of any one, & the tongue of slander he put far from him. He has left a bright example of patience, & fortitude, under great trials, & reverse of fortune. Often have I viewed him with astonishment & delight rising superior to them all, & labouring hard for his daily bread; at the same time my heart has been sorely grieved for him, & if I had been possessed of a fortune, with how much satisfaction would it have been bestowed. While I lament & bewail the departure of one so deservedly dear to all his connexions, I reverence the hand which inflicted the blow, & bow with submission to the will of the most High; Believing that there is a time to come when we shall be reunited where no revolutions of nature shall ever separate us more. The excellent sentiments contained in your good letter, which I received in May last at Phila., often occur to solace me in this great affliction, & I have not yet expressed to you how much satisfaction the receipt of it gave me. I have a propensity often, when most obliged to say the least. I have received a letter from my dear afflicted Sister Phillips. She is under very great affliction, but strives to be submissive. Religion seems to be her all & only consolation, & it is in that all Balm of comfort, that I must resort to for the healing of this & every other sorrow, that Heaven sees fit to inflict upon me. I will endeavour all in my power to fulfil what would have been his last worldly wish could he have expressed it, Do what you can my Sister for my Wife, & two darling Children. The eldest is not eight years old. Court finished yesterday. My Husband sat six weeks daily, two days excepted. They went in at 11 O C & sat till 4, generally, which was trying to a feeble constitution; & last sabbath after we came from the Capitol He was taken with chills. I sent immediately for Dr May who recommended a dose of six Lockyer Pills, which had a good effect. We had intended a visit to Mount Vernon to see Mrs Judge Washington. She too has had great affliction since we parted in N York last June, having lost her Father, & a Son of her Brothers, whom the Judge & her self had adopted for their own, also a Son of her Sisters, & a Miss Washington, Niece of the Judges. The last three were buried in less than three weeks by the side of each other. Notwithstanding I am so strongly drawn by the cords of nature, & love, to hasten my return to my dear & sorrowing Sisters, to sympathise with, & console each other, for the death of our dear departed Brother; yet it is with heart felt regret that I relinquish the idea of first seeing Mrs Washington, & also some dear Friends in Alexandria. But Dr May advises us to set our faces to the North without delay, & my own fears coincided, least we should have the same scene to go through as that of last winter. The Dr request me to give his best respects to you & the President. Judge & Mrs Cranch have just called to see us; they are both in good health. It is some days since I saw Mrs Adams, but presume that She, & Mr Adams, are well.
Baltimore the 20th. Sunday. We came to Rosses 9 miles the 18th. & yesterday reached here. The roads never were better, having had remarkable fine weather for some time. Vegetation is coming on rapidly. It is three weeks since the buds of the Lombardy Poplars began to swell. I have seen or heard but very little of what has been going on in the City this winter. Having neither dined or taken Tea out of my room once. Contrary accounts have frequently circulated respecting Mr Rose, & it was confidently asserted ten days since that the Negotiation was at an end, But I called to see Mrs Madison yesterday week, who told me it was not so; That Mr Madison had finished his part of the Buisiness, & that it remained for Mr Rose to close it. That when it was committed to paper which was nearly done, it would be immediately laid before the Public. She observed that to be sure She was not let into the secret, yet as the Negotiation was going on in her drawing room, (Mr Ms. ill health not permitting him to leave it) She could not help hearing more than she wished. I told her that is was said Mr Rose only had power to settle the Chesapeak affair. She said that was not true. My Husband whose veneration & respect, with mine will be as lasting as life for you, & The President, wishes to be respectfully remembered to you both, also to Judge & Mrs Cranch. I often think of Mrs Adams, & Miss Smith, & wish to be mentioned to them with esteem. I have delayed writing to you my bosom Friend, much longer than I intended; my dear Connexions being separated, & residing in so many different places, & all of them anxious to hear often from us, engrosses most all my time that I have for writing. We hope to be in Middleton by 10th. of April; a letter from you my Dear Madam will be gratefully received by your Friend
 H Cushing